303 S.W.3d 166 (2010)
STATE of Missouri, Respondent,
v.
Terrelle Montez MALONE, Appellant.
No. ED 91863.
Missouri Court of Appeals, Eastern District, Division Four.
February 16, 2010.
Edward S. Thompson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Terrelle M. Malone (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of three counts of statutory rape in the second degree, Section 566.034 RSMo (2000), and one count of statutory sodomy in the second degree, Section 566.064 RSMo (2000). Appellant was sentenced to a term totaling twenty-two years' imprisonment. Appellant raises one point on appeal, arguing the trial court plainly erred in admitting testimony which constituted evidence of uncharged bad acts, which he claims were irrelevant and prejudicial.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).